Appellant was convicted in the County Court at Law of Tarrant County for the offense of keeping a bawdy house and her punishment assessed at a fine of $400.00 and forty days in jail.
The State has filed a motion to dismiss this case on account of defects concerning the appeal bond.
Art. 918, Code of Criminal Procedure, as amended by the Acts of the Thirty-sixth Legislature, Chapter 18, Sec. 1, set out in Vernon's Code of Criminal Procedure, Art. 918 of the 1922 Supplement, provides for bonds in this character of cases to be taken by the sheriff in an amount to be fixed by the court, which bond must be *Page 359 
approved by either the sheriff or the judge who tried the case or his successor in office.
The record does not disclose affirmatively that the judge trying the case ever fixed the amount of the bond in any manner; but it appears that after the bond had been executed some two days the trial court approved it as to form and amount and the sheriff approved it as to sureties. In the absence of an order of the court fixing the amount of the bond at the time it was entered into on the 22nd day of May, 1924, the bond was invalid and not subject to forfeiture. The bond being invalid at the time it was signed by the principal and sureties, it could not subsequently to made valid by the action of the court in approving it as to form and amount. We think the contention of the State in the matter is correct, and accordingly hold that the bond is not valid under the article of the statute above quoted. Turpin v. State, 86 Tex.Crim. Rep., and authorities therein cited.
Appellant is hereby allowed 15 days from this date to file a correct appeal bond under the statute, otherwise the judgment shall become final.
Because the appeal bond is invalid, the appeal is hereby dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                          ON REHEARING.